DETAILED ACTION
The applicant’s amendment filed on August 23, 2021 was received.  Claims 1 and 10 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1, 3-5 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Modeki, as detailed in the Office action dated May 27, 2021.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modeki (U.S. Pub. No. 2018/0053925A1, already of record).
Regarding claims 1 and 9, Modeki teaches a separator for a lithium ion secondary battery (electrochemical device) obtained by preparing a polyolefin-based porous membrane, impregnating the porous membrane with a photo initiator (photoreactive material), and irradiating the porous membrane with ultraviolet rays at a 
Although Modeki does not explicitly teach wherein the bond structures comprise a crosslinked structure generated by mutually reacting the first radicals generated in adjacent polyolefin chains, and wherein the photoreactive materially mutually reacts to tie the adjacent polyolefin chains, it is noted that Modeki does not introduce any additional monomer or grafting element along with the photo initiator.  Thus, all that is present to react with the radicals produced by the photo initiator is the polyolefin polymer chains present in the porous membrane.  As such, one of ordinary skill in the art would expect the photo initiator of Modeki to react to tie adjacent polyolefin chains, thereby forming bond structures by reacting first radicals generated in adjacent polyolefin chains.
Regarding claim 3, Modeki teaches that the polyolefin that forms the polyolefin-based porous membrane may include, for example, a propylene homopolymer (see paragraphs 29 and 30).
Regarding claims 4 and 5, Modeki teaches that the photo initiator may be a benzophenon-based initiator such as benzophenone (see paragraph 65).
Regarding claim 7, although Modeki does not explicitly teach a content of the bond structures in the separator of 0.001 to 10% by weight, Modeki does teach that the photo initiator may be present in a solution having a concentration of 1% by mass (see paragraph 125).  This amount is identical to the concentration of the photoreactive material in the examples described in the instant specification.  As such, one of ordinary skill in the art would expect the irradiated polyolefin-based porous membrane of Modeki to having a bond structure content of 0.001 to 10% by weight.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Modeki as applied to claims 1, 3-5, 7 and 9 above, and further in view of Tamura et al. (hereinafter “Tamura”) (U.S. Pub. No. 2011/0294016A1, already of record).
Regarding claim 2, Modeki is silent as to a weight average molecular weight and molecular weight distribution of the polyolefin-based porous membrane.
Tamura teaches a polypropylene resin composition for use in the formation of microporous membrane wherein the polypropylene resin has a weight average molecular weight Mw in the range of 200,000 to 1,300,000 (see paragraph 60) and a molecular weight distribution of 7 or less (see paragraph 58).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a polypropylene resin having a weight average molecular weight and molecular weight distribution as taught by Tamura in the polyolefin-based porous membrane of Modeki because Tamura teaches that such a polypropylene resin composition can form a microporous membrane having excellent heat resistance and a low thermal shrinkage ratio (see paragraph 33).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Modeki as applied to claims 1, 3-5, 7 and 9 above, and further in view of Hwang et al. (hereinafter “Hwang”) (U.S. Pub. No. 2018/0294513A1, already of record).
Regarding claim 6, Modeki is silent as to a linking agent.
Hwang teaches that an ionically conductive polymer may be crosslinked by a crosslinkable functional group present in the ionically conductive polymer or a crosslinking method using a separate crosslinking agent may be used (see paragraph 82).  An exemplary crosslinking agent includes divinylbenzene (see paragraph 85).  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a crosslinking agent such as divinylbenzene in the crosslinking of the polyolefin-based porous membrane of Modeki because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Modeki as applied to claims 1, 3-5 and 9 above, and further in view of Usami et al. (hereinafter “Usami”) (U.S. Pub. No. 2011/0212358A1).  
Regarding claim 8, Modeki is silent as to one or more of the claimed melt down temperature, machine direction tensile strength, transverse direction tensile strength, machine direction tensile elongation and transverse direction tensile elongation.
Usami teaches a porous film battery separator an MD tensile strength and a TD tensile strength of not less than 120 MPa, which is equivalent to approximately 1224 kgf/cm2 (see paragraphs 59, 223 and 224).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Modeki (U.S. Pub. No. 2018/0053925A1) in view of Yashiki (U.S. Pub. No. 2017/0155110A1).
Regarding claim 10, Modeki teaches a process for manufacturing a separator for a lithium ion secondary battery, the process comprising the step of (1) preparing a polyolefin-based porous membrane; (2) impregnating the polyolefin-based porous membrane with a photo initiator; and (3) irradiating the impregnated polyolefin-based porous membrane with ultraviolet rays at a high temperature (irradiating the porous membrane with light to generate bond structures by reacting at least some of a first radical formed on surfaces of the fibrils by a photoreactive material and a second radical formed in the photoreactive material) (see paragraphs 59-63).
Modeki does not explicitly teach, however, how the polyolefin-based porous membrane is prepared.
Yashiki teaches a nonaqueous electrolyte secondary battery separator including a porous film containing a polyolefin based resin as a main component (see paragraph 21).  The porous film may be obtained by adding a pore forming agent to a resin such as polyolefin so as to form a sheet, thereafter stretching the sheet, and removing the pore forming agent from the stretched sheet (see paragraph 34).  The sheet may be . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727